                Case 2:21-cv-00006-RSL Document 8 Filed 01/25/21 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
   JULIAN FLORES, aka JULIAN FLORES
 8 SANCHEZ,                                              No. 2:21-CV-00006-RSL

 9                                        Plaintiff,     STIPULATION REGARDING
                                                         DEADLINE FOR WELLS FARGO
10         v.                                            BANK, N.A. TO RESPOND TO
                                                         COMPLAINT
11 WELLS FARGO BANK, N.A.,

12                                      Defendant.

13
            Plaintiff Julian Flores aka Julian Flores Sanchez (“Plaintiff”) and Defendant Wells
14
     Fargo Bank, N.A. (“Wells Fargo”) stipulate that Wells Fargo may have until March 5, 2021,
15

16   to answer or otherwise respond to Plaintiff’s complaint. The Court has not yet issued a

17   scheduling order, so no other case deadlines will be affected.
18          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
19
            DATED January 22, 2021.
20
     BARRAZA LAW, PLLC                                    K&L Gates LLP
21

22   By /s/ V. Omar Barraza                               By /s/ Peter A. Talevich
        V. Omar Barraza, WSBA # 43589                       /s/ Raina V. Wagner
23                                                          Peter A. Talevich, WSBA # 42644
                                                            Raina V. Wagner, WSBA # 45701
24

25
     BARRAZA LAW, PLLC                                    K&L Gates, LLP
26   10728 16th Avenue SW                                 925 Fourth Avenue, Suite 2900
     Seattle, WA 98146                                    Seattle, WA 98104

     STIPULATION RE DEADLINE FOR WELLS                                               K&L GATES LLP
                                                                              925 FOURTH AVENUE SUITE 2900
     FARGO BANK, N.A. TO RESPOND TO                                          SEATTLE, WASHINGTON 98104-1158
     COMPLAINT - 1                                                               TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
              Case 2:21-cv-00006-RSL Document 8 Filed 01/25/21 Page 2 of 2




 1   (206) 933-7861                                        (206) 623-7580
                                                           peter.talevich@klgates.com
 2                                                         raina.wagner@klgates.com

 3   Attorneys for Plaintiff Julian Flores                 Attorneys for Defendant Wells Fargo
     aka Julian Flores Sanchez                             Bank, N.A.
 4

 5   HENRY & DEGRAAFF PS

 6
     By /s/ Christina L. Henry
 7     Christina L. Henry, WSBA # 31273

 8   HENRY & DEGRAAFF, PS
     787 Maynard Avenue South
 9   Seattle, WA 98104
     (206) 330-0595
10   chenry@hdm-legal.com

11   Attorney for Plaintiff Julian Flores
     aka Julian Flores Sanchez
12

13
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
            Dated this 25th day of January, 2021.
15

16

17                                           Honorable Robert S. Lasnik
                                             United States District Court Judge
18

19

20

21

22

23

24

25

26


     STIPULATION RE DEADLINE FOR WELLS                                                K&L GATES LLP
                                                                               925 FOURTH AVENUE SUITE 2900
     FARGO BANK, N.A. TO RESPOND TO                                           SEATTLE, WASHINGTON 98104-1158
     COMPLAINT - 2                                                                TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
